Citation Nr: 1100978	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  09-16 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss 
disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

The Appellant and his wife


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel
INTRODUCTION

The appellant had service in the Army National Guard from October 
1947 to July 1949.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, 
that denied the benefits sought on appeal.

The appellant testified before the undersigned Veterans Law Judge 
at a hearing at the RO in November 2010.  A transcript of the 
hearing has been associated with the appellant's claims file.  

The Board acknowledges that following certification of the appeal 
by the RO to the Board in November 2010, the appellant submitted 
additional evidence, which was received by the Board at the 
November 2010 hearing.  The Board notes, however, that the 
appellant waived initial RO consideration of this evidence in 
writing and requested that the Board review the newly submitted 
evidence in the first instance.  See 38 C.F.R. § 20.1304 (2010).

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

The Board finds that further evidentiary development is necessary 
before a decision can be reached on the merits of the appellant's 
claims.

The Board notes at the outset that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To implement the 
provisions of the law, VA promulgated regulations codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and 
its implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty. 38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right to 
compensation for a present disability, a Veteran must show: "(1) 
the existence of a present disability; (2) in- service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service"-the so-called 
"nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).  Moreover, the absence of evidence of hearing 
loss in service is not a bar to service connection.  See Hensley 
v. Brown, 5 Vet. App. 155, 160 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2009).  The Court, in Hensley, indicated that 38 C.F.R. § 
3.385 does not preclude service connection for a current hearing 
disability where hearing was within normal limits on audiometric 
testing at separation from service if there is sufficient 
evidence to demonstrate a medical relationship between the 
appellant's in-service exposure to loud noise and his current 
disability.  The Board notes that the Court's directives in 
Hensley are consistent with 38 C.F.R. § 3.303(d).

The appellant has contended that he has hearing loss and tinnitus 
as a result of his time with the Army National Guard.  
Specifically, the appellant claims that he was exposed to 
acoustic trauma while attending an auto mechanics course in 1948 
and while working in communications laying lines for howitzer 
companies.  The appellant further contends that he first 
experienced hearing loss and ringing in his ears while on active 
duty.  The RO previously denied the appellant's claim on the 
basis that his claim of having experienced acoustic trauma while 
in the Army National Guard was unsubstantiated by the record.  

Regarding diagnosis of the appellant's disability, the Board 
acknowledges that private audiology examinations conducted in May 
2008 and March 2009 show a current bilateral hearing loss 
disability for VA purposes, as well as a current assessment of 
bilateral tinnitus.  38 C.F.R. § 3.385.  Service records show 
that the appellant was trained at an auto mechanics course at Ft. 
Benning, Georgia, in 1948.  The appellant contends that he was 
exposed to noise as part of his in-service duties, specifically 
while working in the motor pool and laying communications lines 
near howitzers on the firing line.  After leaving the Army 
National Guard, the appellant worked in oilfields, which 
employment exposed him to noise.  The record also reflects that 
the appellant submitted opinions from private audiologists dated 
in May 2008 and March 2009.  Both audiologists diagnosed the 
appellant with bilateral sensorineural hearing loss and tinnitus, 
and both opined that, given the appellant's reported history of 
having been exposed to acoustic trauma during his time in the 
Army National Guard from engine noise and howitzer fire, it was 
at least as likely as not that his current diagnoses are related 
to service. 

The chronicity provisions of 38 C.F.R. § 3.303(b) (2010) are 
applicable where evidence, regardless of its date, shows that a 
Veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a condition as 
to which lay observation is competent.  Service connection may be 
established on the basis of § 3.303(b) if the condition is noted 
during service or during an applicable presumptive period, and if 
competent evidence, either medical or lay, depending on the 
circumstances, relates the present condition to continued 
symptomatology. Savage v. Gober, 10 Vet. App. 488 (1997).  In 
that connection, the Board notes that the appellant contended at 
his November 2010 hearing before the undersigned Acting Veterans 
Law Judge that he first experienced ringing in his ears and 
decreased hearing acuity while still in the Army National Guard 
that has continued to the present time.  The Board notes that the 
appellant is qualified, as a lay person, to report that he 
suffered pain or injury during service that has continued to the 
present.  See Savage, 10 Vet. App. at 495.  However, he is not 
competent to provide a medical opinion as to the onset of any 
current disability.  See Washington v. Nicholson, 19 Vet. App. 
362 (2005); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Under relevant VA regulations, action should be undertaken by way 
of obtaining a medical opinion if the information and evidence of 
record does not contain sufficient competent medical evidence to 
decide the claim, but:  1) contains competent evidence of 
diagnosed disability or symptoms of disability; 2) establishes 
that the claimant suffered an event, injury or disease in 
service, or has a presumptive disease during the pertinent 
presumptive period, which may be established by competent lay 
evidence; and 3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease.  38 
C.F.R. § 3.159(c)(4) (2010).  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The third prong of Section 3.159(c)(4), which 
requires that the evidence of record "indicate" that the 
claimed disability or symptoms may be associated with service, is 
a low threshold.  The Board further notes that the appellant is 
competent to provide testimony concerning factual matters of 
which he has firsthand knowledge, such as in-service noise 
exposure and current symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997); Washington v. Nicholson, 19 Vet. App. 
362 (2005).  However, he cannot testify, as he would be medically 
incompetent to do, about a diagnosis or the etiology of any 
current disability.  Id. 

Here, the appellant has stated that he has experienced hearing 
loss and tinnitus since service.  Further, private audiologists 
diagnosed the appellant with bilateral hearing loss and tinnitus 
in May 2008 and March 2009; both audiologists opined that the 
disabilities were related to his exposure to acoustic trauma 
while in the Army National Guard.  However, neither audiologist 
offered a comprehensive rationale for the conclusions reached, 
nor did the audiologists discuss the appellant's post-service 
occupational noise exposure.  See 38 C.F.R. § 4.2 (2010) 
(providing that where an examination report does not contain 
sufficient detail, it is inadequate for evaluation purposes); see 
also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) 
(noting that a medical examination report must contain clear 
conclusions with supporting data and a reasoned medical 
explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 
120, 124 (2007) (holding that a medical opinion must be supported 
by an analysis that the Board can consider and weigh against 
contrary opinions).  Thus, the Board finds that there is 
insufficient competent medical evidence on file to make a 
decision on this issue and must therefore remand to obtain an 
examination and medical nexus opinion regarding the etiology of 
the appellant's claimed hearing loss and tinnitus.  See McLendon, 
20 Vet. App. 79.  Accordingly, remand is required.

Specifically, the agency of original jurisdiction (AOJ) must 
arrange for the appellant to undergo examination by a VA 
audiologist.  The examiner must include a well-reasoned medical 
opinion addressing the nature and etiology of any diagnosed 
hearing loss and tinnitus.  The examiner must further address 
whether it is at least as likely as not that either disability is 
related to the appellant's time in the Army National Guard, to 
include specifically his exposure to acoustic trauma during the 
1948 auto mechanics course and to his reported exposure to 
howitzer fire during service.  In opining as to whether any 
currently diagnosed hearing loss and tinnitus are related to the 
appellant's time in the Army National Guard, the examiner must 
pay particular attention to his complaints of having first 
experienced hearing loss and tinnitus during service and his 
current diagnoses of both hearing loss and tinnitus.  The 
examiner's opinion must be based upon consideration of the 
appellant's documented medical history and assertions through 
review of the claims file and must include a clear and thorough 
explanation for all conclusions reached.  38 U.S.C.A. § 5103A.

In view of the foregoing, the case is REMANDED for the following 
action:

1.  The AOJ must review the claims file 
and ensure that all notification (in 
particular, correspondence specifically 
addressing the VCAA notice and duty-to-
assist provisions) and development 
procedures per the statutory provisions at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
are met.  This includes requesting that 
the appellant provide sufficient 
information, and if necessary 
authorization, to enable the AOJ to obtain 
any additional pertinent evidence not 
currently of record pertaining to the 
claims on appeal.

2.  The appellant must be scheduled for a 
VA audiological examination and advised 
that failure to appear for an examination 
as requested, and without good cause, could 
adversely affect his appeal.  See 38 C.F.R. 
§ 3.655 (2010).  The entire claims file, to 
include a complete copy of this remand, 
must be made available to, and reviewed by, 
the designated examiner.  The examiner's 
report must reflect consideration of the 
appellant's documented medical history and 
assertions, to include particularly his 
statements that he first began experiencing 
hearing problems and ringing in his ears 
during his time in the Army National Guard.

The examiner must conduct an audiological 
examination of the appellant and provide an 
opinion as to whether it is at least as 
likely as not (i.e., there is at least a 50 
percent probability) that his currently 
diagnosed hearing loss and tinnitus are 
related to his period of military service, 
and particularly to his in-service exposure 
to acoustic trauma.  The reviewer must 
specifically address the appellant's 
statements relating his tinnitus to the in-
service acoustic trauma, as well as his 
claims that he first experienced ringing in 
his ears and hearing loss during his time 
with the Army National Guard.  The examiner 
must further discuss the positive opinions 
offered by private audiologists in May 2008 
and March 2009 in the context of any 
negative opinion.

The examiner must further specifically 
address whether the appellant's hearing 
loss and tinnitus are etiologically related 
to his in-service acoustic trauma or to 
post- service acoustic trauma, to include 
his reported post-service history of 
exposure to noise through work on 
oilfields.

The examiner must set forth the complete 
rationale for the opinions expressed, to 
include citation to pertinent evidence of 
record and/or medical authority, as 
appropriate.  If the examiner concludes 
that hearing loss or tinnitus did not begin 
during military service, or is not related 
to military service, an explanation should 
be provided for why the appellant's 
statements regarding onset in service and 
continuity of symptoms thereafter are 
inaccurate.  Citations to the record or 
relevant medical principles should be 
included as necessary to explain the 
examiner's opinion(s).

3.  The Veteran is hereby notified that it 
is his responsibility to report for any 
examination, and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the claims on 
appeal must be adjudicated in light of all 
pertinent evidence and legal authority.  If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative must be furnished a 
supplemental statement of the case (SSOC) 
and afforded the appropriate time period 
for response before the claims file is 
returned to the Board for further appellate 
consideration.

Thereafter, the case should be returned to the Board for further 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the appellant until he is notified.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



